DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/113,421 filed 12/7/2020.
Claims 1-20 are pending.
Claims 19 and 20 are rejected under 35 U.S.C. 101.
Claims 1, 4, 5, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paparizos et al. (US Patent Pub 2011/0184951).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951), in view of Zhu et al. (US Patent Pub 2012/0173462).
Claims 6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951), in view of Mahmud et al. (US Patent Pub 2016/0085758).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951), in view of Mahmud et al. (US Patent Pub 2016/0085758), further in view of Zhu et al. (US Patent Pub 2012/0173462).
Claims 7-10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951), in view of Lim et al. (US Patent Pub 2016/0350408).
Priority
Applicant’s claim for foreign priority to Korean Application No. KR10-2020-0044901 filed 4/13/2020 is acknowledged.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement filed 12/7/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Drawings
The drawings submitted on the pdf file are acknowledged and accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not incompliance with the requirements set forth above.  Namely, the abstract is not in narrative form and uses phraseology that should be avoided.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification at para. 0156 describes the invention as being “implemented in hardware, firmware, software, or a combination thereof.”  A system claim must include hardware/physical components in order to be categorized under the statutory category of machine.  In light of the specification, the system of claims 19 and 20 can be interpreted as being implemented in entirely firmware or software, which renders the system comprised of software per se components such as a software processor and a software memory (e.g., virtual machine).  For these reasons, interpretation of the system of claims 19 and 20 are directed to non-statutory subject matter.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paparizos et al. (US Patent Pub 2011/0184951) (Paparizos).
In regards to claim 1, Paparizos discloses a method for providing trending search terms performed by at least one processor of a computer system (Paparizos at para. 0032), the method comprising:
a.	determining first search ranking values of one or more search terms based on a number of inputs of the one or more search terms input from a plurality of first user terminals (Paparizos at paras. 0016, 0032)1;
b.	receiving weights of a plurality of categories from a second user terminal (Paparizos at para. 0031)2;
c.	determining correlations of the plurality of categories with the one or more search terms (Paparizos at para. 0030)3;
d.	determining second search ranking values of the one or more search terms by applying the weights of the plurality of categories to the correlations of the plurality of categories with the one or more search terms (Paparizos at paras. 0033-34)4; and
e.	determining final search ranking values of the one or more search terms based on the first search ranking values and the second search ranking values.  Paparizos at paras. 0033-34.5
In regards to claim 4, Paparizos discloses the method according to claim 1, wherein:
a.	the determining the first search ranking values of the one or more search terms further includes determining search terms included in a first search ranking range according to the first search ranking values (Paparizos at para. 0032)6, wherein
b.	the determining the second search ranking values of the one or more search terms includes determining the second search ranking values of the search terms included in the first search ranking range based on the weights of the plurality of categories and the correlations of the plurality of categories with the search terms included in the first search ranking range.  (Paparizos at paras. 0033-34)7
In regards to claim 5¸Paparizos discloses the method according to claim 4, further comprising:
a.	outputting at least some of the search terms included in the first search ranking range on the second user terminal.  Paparizos at para. 0034.8
In regards to claim 19, Paparizos discloses a system for providing trending search terms, comprising:
a.	memory (Paparizos at para. 0019); and
b.	at least one processor connected to the memory and configured to execute computer-readable commands stored in the memory (Paparizos at para. 0017),
c.	wherein the at least one processor is configured to:
i.	receive one or more search terms from a plurality of user terminals and receive weights of a plurality of categories form a user terminal (Paparizos at paras. 0031-32)9,
ii.	determine first search ranking values of the one or more search terms based on a number of inputs of the one or more search terms (Paparizos at paras. 0016, 0032)10,
iii.	determine correlations of the plurality of categories with the one or more search terms (Paparizos at para. 0030)11,
iv.	determine second search ranking values of the one or more search terms by applying the weights of the plurality of categories to the correlations of the plurality of categories with the one or more search terms (Paparizos at paras. 0033-34)12; and
v.	determine final search ranking values of each of the one or more search terms based on the first search ranking values and the second search ranking values.  Paparizos at paras. 0033-34.13

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951) (Paparizos), in view of Zhu et al. (US Patent Pub 2012/0173462) (Zhu).
In regards to claim 2, Paparizos disclose the method according to claim 1, wherein the determining the correlations of the plurality of categories to the one or more search terms includes:
a.	analyzing a content related with the one or more search terms (Paparizos at para. 0030); and
b.	determining, based on a result of the analyzing, the correlations of the plurality of categories.  Paparizos at para. 0030. 14
Paparizos does not expressly disclose determining the correlations based on a probability value that each of the plurality of categories includes at least one of the one or more search terms.
Zhu discloses a system and method for recommending search keywords.  Zhu at astract.  The method includes the ability to classify keywords (i.e., determining correlations of the plurality of categories with the one or more search terms), which can be done manually or by machine learning (i.e., artificial neural network).  Zhu at para. 0033.  The method further includes a category identification, which includes determining the probability of a search keyword belong to each category.  Zhu at para. 0098.
Paparizos and Zhu are analogous art because they are both directed to the same field of endeavor of providing suggested search key words.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paparizos by adding the feature of determining the correlations based on a probability value that each of the plurality of categories includes at least one of the one or more search terms, as disclosed by Zhu.    
The motivation for doing so would have been because to allow use of a recommendation strategy that provides better search keyword recommendations.  Zhu at Fig. 3-304; paras. 0097-98.  

In regards to claim 3, Paparizos discloses the method according to claim 1, but does not expressly disclose wherein the determining the correlations of the plurality of categories to the one or more search terms includes:
a.	determining the correlations of the plurality of categories by an artificial neural network that is trained to infer a probability that each of the plurality of categories includes at least one of the one or more search terms based on search results for the one or more search terms.
Zhu discloses a system and method for recommending search keywords.  Zhu at astract.  The method includes the ability to classify keywords (i.e., determining correlations of the plurality of categories with the one or more search terms), which can be done manually or by machine learning (i.e., artificial neural network).  Zhu at para. 0033.  The method further includes a category identification, which includes determining the probability of a search keyword belong to each category.  Zhu at para. 0098.
Paparizos and Zhu are analogous art because they are both directed to the same field of endeavor of providing suggested search key words.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paparizos by adding the feature of determining the correlations of the plurality of categories by an artificial neural network that is trained to infer a probability that each of the plurality of categories includes at least one of the one or more search terms based on search results for the one or more search terms, as disclosed by Zhu.    
The motivation for doing so would have been because to allow use of a recommendation strategy that provides better search keyword recommendations.  Zhu at Fig. 3-304; paras. 0097-98.  

Claims 6, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951) (Paparizos), in view of Mahmud et al. (US Patent Pub 2016/0085758) (Mahmud).
In regards to claim 6, Paparizos discloses the method according to claim 1, wherein the receiving the weights of the plurality of categories from the second user terminal includes:
a.	detecting a movement of at least one of a plurality of slide bars corresponding to the plurality of categories displayed on the second user terminal; and
b.	determining the weights of the plurality of categories according to the detected movement of the at least one of the slide bars.
Mahmud discloses a system and method for search optimization.  Mahmud provides a feature of allowing the user to adjust user interest levels for various categories.  Mahmud at paras. 0092-93.  The GUI provides a sliding bar feature that allows movement of a selector, which is used by the user to adjust the interest level for each category.  Mahmud at Fig. 9.  Based on the adjusted interest levels, the system can determine what key terms are not of interest to the user. Mahmud at para. 0095.
Paparizos and Mahmud are analogous art because they are both directed to the same field of endeavor of search systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paprizos by adding the features of wherein the receiving the weights of the plurality of categories from the second user terminal includes, detecting a movement of at least one of a plurality of slide bars corresponding to the plurality of categories displayed on the second user terminal and determining the weights of the plurality of categories according to the detected movement of the at least one of the slide bars, as disclosed by Mahmud.
The motivation for doing so would have been to allow a user to adjust interest levels from what may have been automatically determined by the system based on its automated analysis.  Mahmud at para. 0093.

In regards to claim 11, Paparizos discloses a method for providing trending search terms performed by at least one processor of a computer system, the method comprising:
a.	receiving first search ranking values of one or more search terms determined based on a number of inputs of the one or more search terms input from a plurality of user terminals (Paparizos at paras. 0016, 0032)15;
c.	determining second search ranking values of the one or more search terms by applying the weights of the plurality of categories to correlations of the plurality of categories with the one or more search terms (Paparizos at paras. 0033-34)16;
d.	determining final search ranking values of each of the one or more search terms based on the first search ranking values and the second search ranking values (Paparizos at paras. 0033-34)17; and
e.	displaying, by a second user interface, at least some of the one or more search terms according to the final search ranking values.  Paparizos at Fig. 5; para. 0050. 
Paparizos does not expressly disclose receiving, by a first user interface, weights of a plurality of categories.
Mahmud discloses a system and method for search optimization.  Mahmud provides a feature of allowing the user to adjust user interest levels for various categories.  Mahmud at paras. 0092-93.  The GUI provides a sliding bar feature that allows movement of a selector, which is used by the user to adjust the interest level for each category.  Mahmud at Fig. 9.  Based on the adjusted interest levels, the system can determine what key terms are not of interest to the user. Mahmud at para. 0095.
Paparizos and Mahmud are analogous art because they are both directed to the same field of endeavor of search systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paprizos by adding the feature of receiving, by a first user interface, weights of a plurality of categories, as disclosed by Mahmud.
The motivation for doing so would have been to allow a user to adjust interest levels from what may have been automatically determined by the system based on its automated analysis.  Mahmud at para. 0093.

In regards to claim 13, Paparizos in view of Mahmud discloses the method according to claim 11, further comprising:
a.	determining search terms included in a first search ranking range according to the first search ranking values (Paparizos at para. 0032)18,
b.	wherein the determining the second search ranking values of the one or more search terms includes determining the second search ranking values of the search terms included in the first search ranking range based on the weights of the plurality of categories and the correlations of the plurality of categories with the search terms included in the first search ranking range.  (Paparizos at paras. 0033-34)19
In regards to claim 14, Paparizos in view of Mahmud discloses the method according to claim 13, wherein the displaying, by the second user interface, at least some of the one or more search terms according to the final search ranking values including displaying at least some of the search terms included in the first search ranking range.  Paparizos at Fig. 5; paras. 0033-34, 0050.20
Claim 15 is essentially the same as claim 6.  Therefore, it is rejected for the same reasons.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951) (Paparizos), in view of Mahmud et al. (US Patent Pub 2016/0085758) (Mahmud), further in view of Zhu et al. (US Patent Pub 2012/0173462) (Zhu).
In regards to claim 12, Paparizos in view of Mahmud discloses the method according to claim 11, further comprising:
a.	analyzing a content related with the one or more search terms (Paparizos at para. 0030); and
b.	determining, based on a result of the analyzing, the correlations of the plurality of categories. Paparizos at para. 0030.21
Paparizos in view of Mahmud does not expressly disclose determining the correlations based on a probability value that each of the plurality of categories includes at least one of the one or more search terms.
Zhu discloses a system and method for recommending search keywords.  Zhu at astract.  The method includes the ability to classify keywords (i.e., determining correlations of the plurality of categories with the one or more search terms), which can be done manually or by machine learning (i.e., artificial neural network).  Zhu at para. 0033.  The method further includes a category identification, which includes determining the probability of a search keyword belong to each category.  Zhu at para. 0098.
Paparizos, Mahmud, and Zhu are analogous art because they are all directed to the same field of endeavor of providing search systems for efficient searching.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paparizos in view of Mahmud by adding the feature of determining the correlations based on a probability value that each of the plurality of categories includes at least one of the one or more search terms, as disclosed by Zhu.    
The motivation for doing so would have been because to allow use of a recommendation strategy that provides better search keyword recommendations.  Zhu at Fig. 3-304; paras. 0097-98.  

Claims 7-10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al. (US Patent Pub 2011/0184951) (Paparizos), in view of Lim et al. (US Patent Pub 2016/0350408) (Lim).
In regards to claim 7, Paparizos discloses the method according to claim 1, further comprising:
a.	receiving a weight of a grouping from the second user terminal (Paparizos at para. 0011-12, 0047)22;
Paparizos does not expressly disclose adjusting a reference similarity by applying the weight of the grouping to the reference similarity, calculating a similarity between the one or more search terms, generating one or more groups including search terms whose calculated similarity is higher than the reference similarity and determining a group search ranking value based on the final search ranking values of the search terms included in the one or more groups.
Lim discloses a system and method for providing keywords from a search word history.  Lim at abstract.  Lim discloses calculating a similarity value between search words (i.e., between one or more search terms) to determine which words will be grouped together (i.e., generating one or more groups …).  Lim at para. 0028.  Lim further discloses a higher similarity value is required for third inquiry search words (i.e., group search ranking value based on final search ranking values of search terms …).  Lim at para. 0081.  The similarity value required may be adjusted to provide more relevant search words.  Lim at para. 0095. In this way, Lim provides a similarity calculation between search terms meeting a particular threshold (i.e., reference) which is revised (i.e., adjusted).  
Paparizos and Lim are analogous art because they are both directed to the same field of endeavor of search systems with grouped search terms.
At the time of before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paparizos by adding the features of adjusting a reference similarity by applying the weight of the grouping to the reference similarity, calculating a similarity between the one or more search terms, generating one or more groups including search terms whose calculated similarity is higher than the reference similarity and determining a group search ranking value based on the final search ranking values of the search terms included in the one or more groups, as disclosed by Lim.
The motivation for doing so would have been provide more reliability with search results based on better search keywords.  Lim at para. 0004.

In regards to claim 8, Paparizos in view of Lim discloses the method according to claim 7, wherein the determining the group search ranking value includes determining the group search ranking value based on a highest ranking value, among the final search ranking values of the one or more search terms, included in each of the one or more groups.  Paparizos at para. 0034.23
In regards to claim 9, Paparizos in view of Lim discloses the method according to claim 7, further comprising:
a.	outputting at least some of the search terms included in the one or more groups on the second user terminal according to the group search ranking value.  Paparizos at para. 0034.
In regards to claim 10, Paparizos in view of Lim discloses the method according to claim 9, wherein the outputting includes arranging and outputting the at least some of the search terms according to the final search ranking values corresponding thereto.  Paparizos at para. 0034.

In regards to claim 16, Paparizos discloses the method according to claim 11, further comprising:
a.	receiving, by a second user interface, a weight of a grouping (Paparizos at para. 0011-12, 0047)24;
d.	displaying, by the second user interface, at least some of the search terms included in the one or more groups according to the group search ranking value.  Paparizos at para. 0034.25
Paparizos does not expressly disclose generating one or more groups including search terms having a higher similarity to the one or more search terms than a reference similarity, determining a group search ranking value based on the final search ranking values of the search terms included in the one or more groups.
Lim discloses a system and method for providing keywords from a search word history.  Lim at abstract.  Lim discloses calculating a similarity value between search words (i.e., between one or more search terms) to determine which words will be grouped together (i.e., generating one or more groups …).  Lim at para. 0028.  Lim further discloses a higher similarity value is required for third inquiry search words (i.e., group search ranking value based on final search ranking values of search terms …).  Lim at para. 0081.    
Paparizos and Lim are analogous art because they are both directed to the same field of endeavor of search systems with grouped search terms.
At the time of before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paparizos by adding the features of generating one or more groups including search terms having a higher similarity to the one or more search terms than a reference similarity, determining a group search ranking value based on the final search ranking values of the search terms included in the one or more groups, as disclosed by Lim.
The motivation for doing so would have been provide more reliability with search results based on better search keywords.  Lim at para. 0004.

In regards to claim 17, Paparizos in view of Lim discloses the method according to claim 16, wherein the determining the group search ranking value includes determining a group search ranking value based on a highest ranking value among the final search ranking values of the one or more search terms included in each of the one or more groups.  Paparizos at para. 0034.26
In regards to claim 18, Paparizos in view of Lim discloses the method according to claim 16, wherein the displaying includes arranging and displaying the at least some of the search terms according to the final search ranking values corresponding thereto.  Paparizos at para. 0034.

In regards to claim 20, Paparizos discloses the system according to claim 19, wherein the at least one processor is further configured to,
a.	receive a weight of a grouping from the user terminal (Paparizos at para. 0011-12, 0047)27,
Paparizos does not expressly disclose adjusting a reference similarity by applying the weight of the grouping to the reference similarity, calculating a similarity between the one or more search terms, generating one or more groups including search terms whose calculated similarity is higher than the reference similarity and determining a group search ranking value based on the final search ranking values of the search terms included in the one or more groups.
Lim discloses a system and method for providing keywords from a search word history.  Lim at abstract.  Lim discloses calculating a similarity value between search words (i.e., between one or more search terms) to determine which words will be grouped together (i.e., generating one or more groups …).  Lim at para. 0028.  Lim further discloses a higher similarity value is required for third inquiry search words (i.e., group search ranking value based on final search ranking values of search terms …).  Lim at para. 0081.  The similarity value required may be adjusted to provide more relevant search words.  Lim at para. 0095. In this way, Lim provides a similarity calculation between search terms meeting a particular threshold (i.e., reference) which is revised (i.e., adjusted).  
Paparizos and Lim are analogous art because they are both directed to the same field of endeavor of search systems with grouped search terms.
At the time of before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Paparizos by adding the features of adjusting a reference similarity by applying the weight of the grouping to the reference similarity, calculating a similarity between the one or more search terms, generating one or more groups including search terms whose calculated similarity is higher than the reference similarity and determining a group search ranking value based on the final search ranking values of the search terms included in the one or more groups, as disclosed by Lim.
The motivation for doing so would have been provide more reliability with search results based on better search keywords.  Lim at para. 0004.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Maschiach et al. (US Patent Pub 2018/0181662) discloses a system and method for selecting user posts related to trending topics.
Wakankar et al. (US Patent Pub 2019/0171728) discloses a system and method for predictive type ahead query suggestions using context.
Gibson et al. (US Patent Pub 2020/0004884) discloses a system and method for generating a search query for a search engine.
Jung et al. (US Patent Pub 2021/0174226) discloses a system and method for AI provided search.
Kim et al. (US Patent Pub 2014/0004489) discloses a system and method for providing emotion expression service to determine search results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 The number of times a query has been selected (i.e., determining first search ranking values for search terms based on number of inputs of the one or more search terms from a plurality of users).  The system is implemented to serve a plurality of users using a plurality of devices, such as handheld devices or computers (i.e., user terminals).
        2 Here, “weights” is interpreted as user interest.  Users are categorized into groups, which are assigned categories (i.e., the plurality of categories) according to the user’s interests.  Therefore, the user being part of one or more groups indicates user interest in the categories assigned to the groups, which is interpreted as “receiving weights of a plurality of categories.”
        3 Queries (i.e., one or more search terms) are categorized into groups according to the query’s subject matter (i.e., determining correlations of the plurality of categories with the one or more search terms).
        4 Suggested queries are provided to the user.  The most popular queries for these groups (i.e., second search ranking values) are considered in groups having the same categories assigned as the groups the user is in.  
        5   The top N number of queries (i.e., final search ranking values) are provided to the user from the available most popular queries the user is interested in (i.e., second search ranking values), which are selected from the most popular queries in the system (i.e., first search ranking values).
        6 The most popular queries are selected.  The popularity of a search query (i.e., search ranking value) is determined based on the number of times it was selected by a user of the system for a particular query.  In order to determine its popularity, a threshold number is used, such as greater than 100 selections (i.e., first search ranking range).
        7 Suggested queries are provided to the user.  The most popular queries for these groups (i.e., second search ranking values) are considered in groups having the same categories assigned as the groups the user is in (i.e., based on the weights and correlations).  
        8 Suggested queries are provided to the user.
        9 Popular search queries are received from users of the system (i.e., receive one or more search terms from a plurality of user terminals).  Here, “weights” is interpreted as user interest.  Users are categorized into groups, which are assigned categories (i.e., the plurality of categories) according to the user’s interests.  Therefore, the user being part of one or more groups indicates user interest in the categories assigned to the groups, which is interpreted as “receiving weights of a plurality of categories.”
        10 The number of times a query has been selected (i.e., determining first search ranking values for search terms based on number of inputs of the one or more search terms from a plurality of users).  The system is implemented to serve a plurality of users using a plurality of devices, such as handheld devices or computers (i.e., user terminals).
        11 Queries (i.e., one or more search terms) are categorized into groups according to the query’s subject matter (i.e., determining correlations of the plurality of categories with the one or more search terms).
        12 Suggested queries are provided to the user.  The most popular queries for these groups (i.e., second search ranking values) are considered in groups having the same categories assigned as the groups the user is in.  
        13   The top N number of queries (i.e., final search ranking values) are provided to the user from the available most popular queries the user is interested in (i.e., second search ranking values), which are selected from the most popular queries in the system (i.e., first search ranking values).
        14 Queries are categorized into groups according to the query subject matter (i.e., content related with the one or more search terms).
        15 The number of times a query has been selected (i.e., receiving first search ranking values for search terms based on number of inputs of the one or more search terms from a plurality of users).  The system is implemented to serve a plurality of users using a plurality of devices, such as handheld devices or computers (i.e., user terminals).
        16 Suggested queries are provided to the user.  The most popular queries for these groups (i.e., second search ranking values) are considered in groups having the same categories assigned as the groups the user is in.  
        17   The top N number of queries (i.e., final search ranking values) are provided to the user from the available most popular queries the user is interested in (i.e., second search ranking values), which are selected from the most popular queries in the system (i.e., first search ranking values).
        18 The most popular queries are selected.  The popularity of a search query (i.e., search ranking value) is determined based on the number of times it was selected by a user of the system for a particular query.  In order to determine its popularity, a threshold number is used, such as greater than 100 selections (i.e., first search ranking range).
        19 Suggested queries are provided to the user.  The most popular queries for these groups (i.e., second search ranking values) are considered in groups having the same categories assigned as the groups the user is in (i.e., based on the weights and correlations).  
        20 The search terms in the first ranking range are the most popular terms in the system.  The terms with a final ranking value are selected from those popular terms in the system.  Therefore, they are included in the first ranking range as well.
        21 Queries are categorized into groups according to the query subject matter (i.e., content related with the one or more search terms).
        22 User is associated with at least one group (i.e., receiving a weight of a grouping).  The weight is by virtue of the user being associated with it.
        23 The suggested search queries are provided based on the highest ranking search queries.
        24 User is associated with at least one group (i.e., receiving a weight of a grouping).  The weight is by virtue of the user being associated with it.
        25 Search terms are displayed according to group related to the user’s group, which is interpreted as the group search ranking value.
        26 The suggested search queries are provided based on the highest ranking search queries.
        27 User is associated with at least one group (i.e., receiving a weight of a grouping).  The weight is by virtue of the user being associated with it.